 35301 NLRB No. 11LABORERS LOCAL 158 (WORTHY BROS.)Heavy and Highway Construction Workers LocalUnion No. 158 (Contractors Assn. of Eastern
Pennsylvania and Worthy Brothers Pipeline
Corporation) and George Miller, Jr. Case 4±CB±4318January 10, 1991SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn June 22, 1990, Administrative Law Judge RobertA. Giannasi issued the attached supplemental decision.
The Respondent filed exceptions and a supporting
brief. The General Counsel filed an opposition brief,
cross-exceptions, and a brief in support thereof.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Heavy and Highway Con-
struction Workers Local Union No. 158, its officers,
agents, and representatives, shall pay the amounts set
forth in the Order.Carmen P. Cialino, Esq., for the General Counsel.Ira H. Weinstock, Esq., of Harrisburg, Pennsylvania, for theRespondent.SUPPLEMENTAL DECISIONROBERTA. GIANNASI, Administrative Law Judge. Thiscase was tried on various dates from July through November
1989 in Harrisburg, Pennsylvania. The case involves the
amount of backpay due to certain named discriminatees as a
result of the Board's finding in the underlying case that the
Respondent had discriminated against them. Since a con-
troversy arose over the amounts due under the Board's Order
in the underlying case, the General Counsel filed a compli-
ance specification setting forth the amounts due and the Re-
spondent filed an answer to the specification. The General
Counsel's specification, which was amended in several re-
spects during the hearing, included a formula for computa-
tion of the amount due. Later in the litigation, Respondent
submitted its own formula. The parties filed briefs and reply
briefs, which I have read and considered.Based on the entire record, including my observation ofthe witnesses and their demeanor, I make the followingFINDINGSOF
FACTA. BackgroundOn June 24, 1986, the Board issued its decision in the un-derlying case finding that Respondent violated Section
8(b)(1)(A) and (2) of the Act by refusing to refer Donald
Stamets, Frank Rehm, Garland Walters, Robert Fisher, Ken-
neth Wiest, George Miller, Gerald Rockwell, and Gerald
Rockwell III for work in its jurisdiction because of their
intraunion, political, or protected concerted activity. 280
NLRB 1100 (1986), enfd. in an unreported order by the
Third Circuit on November 10, 1988. The Board's Order re-
quires that Respondent make the discriminatees whole for
any loss of pay or other benefits ``from the date of the dis-
crimination, beginning 24 March 1981, until the time Re-
spondent ceases its unlawful conduct by properly referring
[them] to employment ....'' 280 NLRB at 1102 and 1112.
In that portion of the underlying case relevant here, theBoard affirmed the rationale of Judge McInerny whose deci-
sion sets forth certain findings pertinent to the instant back-
pay proceeding. In making his finding of discrimination,
Judge McInerny noted that Respondent kept no permanent
referral records for the period 1977±1983 and submitted no
records for any period of time. He also found that the Re-
spondent's referral system was not an exclusive hiring hall.
He further found that the Respondent's discrimination was
shown, in part, by virtue of a disparity between the hours
worked by the average union member and those worked by
the discriminatees. He computed those hours by utilizing the
hours reported by employers to the Respondent's health and
welfare and pension funds. Judge McInerny also noted that
this disparity could not be explained by nonreferral hours be-
cause 80 to 90 percent of the hours worked were the resultof referrals from Respondent. Judge McInerny also found
that the discrimination was ``pervasive,'' the discriminatees
were passed over ``hundreds of times'' between March 1981
and the last day of the hearing in January 1985, and that all
the referrals made by Respondent while the discriminatees
were passed over could be considered unlawful. Judge
McInerny further found that the discriminatees regularly
called or visited the Respondent's offices seeking work and
that, at a certain point, they stopped because of the futility
of continuing to make such requests.During the hearing, after considering a motion by the Gen-eral Counsel to strike certain portions of the Respondent's
answer and the Respondent's response thereto, I issued an in-
terim order, dated September 25, 1989, basically precluding
relitigation on issues that had been litigated and decided in
the underlying case such as whether referrals were made out
of turn, whether the General Counsel could properly incor-
porate Judge McInerny's 80±90 percent referral finding into
his specification and whether the discriminatees needed to re-
quest referrals. However, I did permit Respondent to raise
the defense that some discriminatees may have removed
themselves from the labor market for reasons other than Re-
spondent's discrimination or the need to mitigate damages.
The Respondent was unsuccessful in seeking Board review
of my order. To the extent that Respondent continues to con-
test the rulings in my interim order, I reaffirm those rulings
and incorporate by reference my interim order of September
25, 1989. 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
B. The Backpay FormulaThe General Counsel's compliance specification is basedon the formula utilized by the Board in the underlying case.
The formula is, in turn, based on an estimate of that portion
of the total hours which would have been worked by the
discriminatees during the backpay period had they not been
discriminated against. The need for such a formula is high-
lighted by the fact that Respondent did not have referral
records for the relevant period, and by the fact, as found by
the Board, that ``between 80 and 90 percent of the work
within the jurisdiction of the local is handled through the re-
ferral system.'' 280 NLRB at 1111.Thus, the General Counsel's formula calculates the aver-age hours worked per member for the years in question. The
compliance officer, who testified and was subjected to vig-
orous and lengthy cross-examination, used the same figures
used by the Board in the underlying case for the years 1978
to 1983 and the same formula for the years 1983 to 1988.
The average hours' figure is based on dollar revenues re-
ceived by the applicable fringe benefit funds divided by the
hourly contribution rate with appropriate deductions for em-
ployees of the Respondent, its fringe benefit funds and em-
ployers who do not use the referral system. This figure was
divided by the number of members, which was obtained
from Respondent's per capita reports converted to monthly
figures. This too was basically a continuation of the Board's
analysis in the underlying case. The average hours per mem-
ber tracked the Board's figures for the period 1978±1983;
these hours declined for several years to reflect diminished
work in the area but rebounded for the 1986±1988 period.
The average number of members also decreased from 1978.The average hours per member figure was reduced by 20percent to reflect the Board's finding that 80 to 90 percent
of the work in the jurisdiction was referral work. The Gen-
eral Counsel gave Respondent the benefit of the doubt by re-
ducing the amount 20 percent rather than 10 percent. The re-
sult yielded a figure entitled average referral hours per mem-
ber per year.The discriminatees, however, were not necessarily average,and, prior to the discrimination, their hours worked could be
compared to the average for all members. That relationship
to the average could be expected to continue during the pe-
riod in which they were denied work. The General Counsel's
formula takes this into account by creating a multiplier
which is the ratio of the hours of the discriminatees to aver-
age hours during a base period when no discrimination was
taking place. Thus, if a discriminatee worked 1500 hours in
a year prior to the discrimination when average referral hours
were 1000, he was given a multiplier of 1.5 which means
that he could be expected to work 1-1/2 times more hours
than the average worker in the period when he was discrimi-
nated against. The multiplier was based on an average of the
years 1978 and 1979 because these were the years imme-
diately prior to the discrimination when the hours could be
compared without the adverse influence of the discrimina-tion. Postdiscrimination figures proved the reliability and ac-
curacy of the multiplier in the cases of two discriminatees,
Stamets and Miller, who worked in the unit after they were
properly referred and the discrimination ceased.The General Counsel's formula set forth above was rea-sonable in all the circumstances, which include the fol-
lowing: Respondent operated a nonexclusive referral systemand did not keep or submit, in either this or the underlyingcase, referral records for the applicable periods of time; and
the formula basically tracked that utilized by the Board in theunderlying case. It is well settled that the finding of a viola-
tion is presumptive proof that some backpay is owed and the
General Counsel, in demonstrating the gross amounts of
backpay owed, need not show exact amounts. ``Any formula
which approximates what discriminatees would have earned
had they not been discriminated against is acceptable if it is
not unreasonable or arbitrary in all the circumstances.'' La-borers Local 38 (Hancock-Northwest), 268 NLRB 167, 168±169 (1983), enfd. 748 F.2d 1001 (5th Cir. 1984), and cases
there cited. Moreover, where there are doubts or uncertain-
ties, they may be resolved in favor of the wronged party
rather than the wrongdoer.The Respondent makes numerous attacks on the GeneralCounsel's formula and urges adoption of its own formula in-
stead. Respondent's contentions in these respects are
unpersuasive in showing that General Counsel's formula is
unreasonable or that its own formula, which I find unreliable,
is the only reasonable formula which may be used in this
case. I note that the General Counsel's formula is essentially
one based on representative groups of employees, a model
often used in cases dealing with the construction industry.
See Section 10542 of the Board's Casehandling Manual (Part
III, Compliance); Iron Workers Local 378, 213 NLRB 457,458±459 (1974); Midwest Hanger Co., 221 NLRB 911, 915±917 (1975).Respondent argues that the General Counsel's total hoursworked figure does not account for hours worked by non-
membersÐa figure which Respondent's formula allegedly
considers. Initially, Respondent has a difficult burden to
show that the General Counsel's formula is wrong in this re-
spect. The General Counsel basically followed the hours
worked formula utilized by the Board in the underlying case.
Moreover, there was no documentation either provided or in
existence which would break down members' hours in the
health and welfare reports. It is clear to me, however, that
nonmember hours were not a significant component and,
whatever they were, they were taken into account by another
feature in the General Counsel's formula.An attorney for Respondent, Edward Gleason, testifiedabout how he put together Respondent's formula. He testified
that he separated members' hours from nonmembers' hours.
That information was obtained from a secretary who testified
that someone placed notations on fringe benefit remittance
sheets at Respondent's office indicating union membership.
However, Respondent failed to provide underlying member-
ship lists which the General Counsel could use to validate
these notations. In these circumstances, I am not persuaded
of the reliability of the Respondent's asserted information as
to union membership. Accordingly, I find that Respondent's
purported evidence of nonmembers' hours is not acceptable.In any event, under the General Counsel's formula, thehours reported to the fringe benefit funds were reduced by
20 percent, a figure which would have included certain key
employees who were not referred by Respondent and might
not have been members. Indeed, the General Counsel's fig-
ure is on the high side and would take into account any other
perceived discrepancies such as people working within the
first 7 days before being required to join the Respondent
under its collective-bargaining agreement. No evidence was 37LABORERS LOCAL 158 (WORTHY BROS.)1In my interim order, I ruled that Respondent could not relitigate theBoard's finding, in the underlying case, that 80 to 90 percent of the hours
worked in the unit was due to referrals. However, I did permit Respondent
to show that this changed after the close of the underlying hearing in January
1985. Respondent failed to submit any reliable evidence on this point. Nor
does it contend in either of its briefs that there was any change in the percent-
age of referrals after January 1985. The General Counsel submitted evidence
that two employees who worked in the unit after 1985 usually obtained work
through the Respondent. Accordingly, it is fair to assume that the percentage
of referrals continued after January 1985 as it existed prior to that date.submitted as to how many if any hours were attributed tothis factor. In short, there is no persuasive or reliable evi-
dence which would render the General Counsel's formula inthis respect unreasonable.Respondent also argues that the average hours per memberfigure is faulty because it is not reduced by the number of
stewards' and foremen's hours. Respondent may not contest
the formula based on its foremen's hours contention since it
did not raise the matter in its answer. See Section 102.56 (b)
and (c) of the Board's Rules and Regulations; Airports Serv-ice Lines, 231 NLRB 1272, 1273 (1977); Baumgardner Co.,298 NLRB 26 (1990). The stewards' hours were properly in-
cluded since two of the discriminatees were stewards. More
importantly, the General Counsel's figure is an average, ac-
counting for people who work more and less than the aver-
age. There is no reliable evidence as to how many hours
were attributable to stewards or foremen. One of Respond-
ent's witnesses ``guessed'' at the numbers, but this is hardly
reliable evidence on which to base findings of fact. Accord-
ingly, I find that Respondent has not shown that the General
Counsel's formula was unreasonable in this respect.The Respondent also attacks the use of a multiplier in theGeneral Counsel's formula and seeks to alter the multiplier
used. Use of a multiplier in conjunction with an average or
representative work force model in backpay computations is
common. See, e.g., Artim Transportation System, 193 NLRB179, 180 (1971); Laborers Local 38, supra, 268 NLRB at170. Respondent argues that the General Counsel's multiplier
erroneously compares the discriminatees' actual hours to av-
erage referral hours rather than average hours and submits an
appendix A to its brief to correct the perceived error. Re-
spondent's asserted correction comes too late because the
point was not raised in its answer to the specification. See
the authorities cited above with respect to Respondent's ar-
gument concerning foremen's hours.In any event, the Respondent's argument does not provethat the General Counsel's multiplier is unreasonable. The
multiplier compares the discriminatees' actual hours for
1978±1979Ðdivided by 2 to make an average yearly fig-
ureÐwith the average referral hours for those years. The av-
erage hours per member were discounted by 20 percent to
account for nonreferral hours. However, the record shows
that the discriminatees in this case utilized the referral sys-
tem. This was the whole basis for the violation in the under-
lying case. Indeed, the only two discriminatees who worked
within the jurisdiction after being properly referred testified
that essentially all of their work came through referrals.
Thus, the comparison in the multiplier was between people
who were utilizing the referral system and its use herein was
reasonable in all the circumstances.Continuing its attack on use of the multiplier, Respondentargues that the base period for the multiplier should have in-
cluded the year 1980. The General Counsel's refusal to in-
clude that year in the multiplier was based on his view that
the discriminationÐat least the disfavored political activity
and Respondent's objection to itÐbegan in 1980, and that
the political turmoil which resulted in the discriminatory re-
fusal to refer was in full force in 1980. This view is sup-
ported by the record in the underlying case. For example,
Stamets, who was removed as a union steward because of
``politics'' in August 1979, had a precipitous decline in
hours worked between 1979 and 1980. 280 NLRB at 1107and 1112. Thus, the General Counsel's approach was entirelyproper in the circumstances, and it was consistent with Board
law. See Laborers Local 38, supra, 268 NLRB at 171.Contrary to Respondent's contention, the General Counselproperly made an exception in the case of George Miller and
used only the year 1979 as the base for his multiplier. Mil-
ler's 1978 hours were not representative. He took a substan-
tial amount of time off work that year to care for his wife
and children during his wife's illness. He also suffered an in-
jury that year for which he received workmen's compensa-
tion. Indeed, Miller's work experience in the unit after he
was properly referred confirms the validity of the multiplier
used for him. Miller's multiplier, based on the year 1979,
was 1.30; in 1984 and 1985, after the discrimination was
cured, Miller's hours were about 150 percent of the average
member's referral hours.Relying on Iron Workers Local 373 (Building Contrac-tors), 295 NLRB 648 (1989), Respondent also makes the ar-gument that its backpay liability should terminate as of the
close of the hearing in the underlying case. However, IronWorkers is distinguishable and provides no support for theRespondent's position. In Iron Workers, the Board termi-nated backpay liability as of the end of the unfair labor prac-
tice hearing because neither of the underlying Board orders
in that case ``provided specifically that backpay might be
claimed for any period after the unfair labor practice hear-
ings.'' In the instant case, the remedial language required
backpay from the date of the beginning of the discrimination
until Respondent properly referred the discriminatees to em-
ployment. The Board's Order specifically referred to Judge
McInerny's remedial language set forth above. 280 NLRB at
1102 and 1112. The reason for the distinction is obvious. In
this case, the Board found that the discriminatees were
passed over ``hundreds of times'' and that it would have
been futile for them to continue asking for referrals. The dis-
crimination was thus found to have continued until Respond-
ent ceased it. Moreover, as I indicated in my interim order,
this is not a case where the General Counsel had to prove
discrimination through individual passovers in the referral
system; in contrast Iron Workers was a case where the Gen-eral Counsel was required to prove discrimination by this
method. Not only were the theories and the evidentiary bases
in the two cases different, but, here, there was an absence
of useful referral records which made it virtually impossible
to litigate the case on a passover theory. In these cir-
cumstances, the General Counsel was not required to assume
that the discrimination ended as of the end of the hearing in
the underlying case.1Respondent also contends that the General Counsel's for-mula is unreasonable because it fails to make distinctions be-
tween four geographical areas within the Respondent's juris-
diction. Its own formula attempts to make such distinctions
and relegates the discriminatees to certain work areas. The 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Actually, the specification requires pension contributions for otherdiscriminatees, but Respondent, in its briefs, focuses only on four
discriminatees.3In a separate contention, Respondent argues more broadly that Fisher'sbackpay period should terminate as of January 8, 1983Ðthe date he testified
he was no longer interested in working in Respondent's jurisdiction because
he had a better job, even though it was part time. The General Counsel's cut
off date for Fisher is September 14, 1985, when he received a letter from Re-
spondent notifying him that work was available for him in the jurisdiction. As
a practical matter this contention deals only with pension contributions from
January 1983 through September 1985 because, after January 1983, Fisher's
interim earnings were greater than the gross backpay owed him and thus the
General Counsel does not request backpay for this period of time. In any
event, Respondent's contention in this respect must fail. A discriminatee's tes-
timony about what he would have done had a valid reinstatement offer been
made is speculative. Such testimony does not toll backpay until or unless a
valid offer of reinstatement is made. See NLRB v. Louton, Inc., 822 F.2d 412,414±415 (3d Cir. 1987), enfg. 281 NLRB 1153, 1154 (1986).Respondent's contention in this respect is unsupported by re-liable evidence and is without merit. First of all, there is no
documentary evidence which would break down unit work
into four distinct work areas. Respondent's attempt to do so
was based on the testimony of Attorney Edward Gleason
who consulted the Respondent's business agents. They, in
turn, made estimates of the work in each area. Not only was
this evidence unreliable hearsay, but there was no way for
the General Counsel to examine the basis of these estimates.The proposed geographical areas are based on the fact thatRespondent has offices in each of the four areas. However,
Respondent's contractual jurisdiction is not so limited. More-
over, several discriminatees testified in this proceeding that
they took or would have taken work throughout the jurisdic-
tion. For example, Frank Rehm actually moved himself and
his family to ``follow the work.'' Rehm also testified that he
sought work through each of the Respondent's four offices
and at the union meetings. Other discriminatees testified that
they asked for work at the union meetings. There was no
evidence that there were geographical restrictions in seeking
or obtaining employment. Thus, there is no reason to apply
such restrictions in this backpay proceeding.The above demonstrates the impropriety of the Respond-ent's alternative formula in this case. However, its formula
is flawed for other reasons as well. First of all, Gleason
could not explain the discrepancy between the Board's find-
ing in the underlying case that there were 2.2 million hours
of work available for 1978 and Respondent's formula which
set forth about 600,000 hours for that year for all four of its
geographical areas. In addition, Respondent's formula keeps
the number of union members constant for each region.
However, this fails to comport with testimony in the under-
lying case that the number of working members in some
areas dropped precipitously. For example, Field Representa-
tive Rocco Valvano testified that, in Williamsport, his area,
the number dropped from 600 in 1980 to less than 25 in the
summer of 1984. (Tr. 1381±1386.) In these circumstances,
Respondent's formula cannot reliably be utilized to establish
its backpay liability.C. Pension and Dues Setoff IssuesRespondent also attacks the General Counsel's requirementthat Respondent reimburse the applicable pension fund for
pension contributions on behalf of four discriminatees:2Fish-er, Rehm, Stamets, and Rockwell. It is, of course, well set-
tled that such contributions are properly compensable in
backpay proceedings. See, e.g, Stone Boat Yard v. NLRB,715 F.2d 441, 446 (9th Cir 1983), cert. denied 466 U.S. 937
(1984). Since there is a presumption that some backpay is
owed, where it is shown that the discriminatees would also
have earned pension benefits absent the discrimination, it is
a respondent's burden to show that it is not required to reim-
burse these sums. Master Iron Craft Corp., 289 NLRB 1087(1988).Respondent argues that it may escape liability for pensionfund contributions if it can show that interim benefits were
``equivalent'' to those lost due to discrimination. However,
it is unclear that this would justify an offset, at least wherethe interim pension benefits come from a different employeror entity from that which provided the original benefits. As
the Board has stated, ``a unique benefit flows from longevity
in a specific pension fund that cannot be duplicated by con-
tributions into another pension fund.'' American NavigationCo., 268 NLRB 426, 428±429 (1983). Thus, it is highly un-likely that any interim pension benefit would be ``exactly
equivalent'' to that lost through discrimination. Ibid. More-
over, as the Ninth Circuit has stated, even assuming some
equivalency, ``the diversion of contributions from the union
funds undercut[s] the ability of those funds to provide for fu-
ture needs.'' Stone Boat Yard v. NLRB, supra. In these cir-cumstances, Respondent has a heavy burden to show the
kind of equivalency which would justify an offset for pen-
sion contributions. I find that, on this record, Respondent has
not shown persuasively that there was such equivalency here
or that the General Counsel's pension contribution figures
should be changed.Respondent contends that it is not liable for pension con-tributions on Fisher's behalf from 1981 to 1985 when he
worked for the U.S. Postal Service. The evidence on this
point is both sketchy and ambiguous. Fisher began working
for the Postal Service in March 1981 as a substitute ruralcarrier. He worked on an ``on call'' basis for about 4 to 8
hours every 2 weeks. He did not participate in a pension plan
until he transferred to a part-time job in Harrisburg on Janu-
ary 8, 1983. At this point he apparently began working about
40 hours per week; he was still a part-time employee at the
time of the hearing in this proceeding. Fisher was questioned
about a paystub which he brought to the hearing but was not
placed in evidence. The stub covered the last pay period in
1985 and it indicated some individual and employer con-
tributions to a retirement plan. However, the testimony is un-
clear as to the amounts of the contributions by the employer
or even the benefits of the plan itself. Indeed, the record does
not show the benefits or the qualifications for either the in-
terim plan or the Respondent's plan. There is thus no way
I can make a determination of equivalency on this record.
Since Respondent bears the burden of proof on this issue,
and since any doubts are to be resolved against it as the
party causing the discrimination, I will not disturb the Gen-
eral Counsel's estimated pension contributions for Fisher.3Respondent also attacks the pension contribution for Rehmby asserting that he participated in a better pension plan
while working for Pennsylvania Power and Light Company
during the backpay period. Such employment of course re-
duced the gross backpay otherwise payable by Respondent.
Here again Respondent's evidence of equivalency is defi-
cient. I permitted Respondent to submit a copy of the interim 39LABORERS LOCAL 158 (WORTHY BROS.)4No backpay or pension contributions were sought for Gerald Rockwell IIIand he is no longer part of this proceeding.5There is no dispute as to the wage rates and the pension fund contributionsfor the applicable hours set forth in the formula.6Although there is some dispute as to the conclusion of the backpay periodfor some of the discriminatees, the General Counsel agrees that the backpay
period ended for all discriminatees at dates certain prior to the date of the
hearing. At the hearing the General Counsel conceded that the backpay period
for Frank Rehm ended on May 22, 1989.7Some of Respondent's arguments as to individual discriminatees, such asMiller's base year, pension matters, and Fisher's backpay period, have been
discussed above. Other arguments are precluded because the Board's findings
in the underlying case were res judicata. See discussion and citation of authori-
ties in my interim order.retirement plan as evidence after the close of the hearing.Such a document is attached to Respondent's brief, and I
will receive it into evidence in accordance with my ruling at
the hearing. However, in neither of its briefs does Respond-
ent analyze the plan or relate it in any way to Rehm. Re-
spondent's discussion on this point is conclusory at best. Nor
is there any reference or discussion of Respondent's pension
plan as it applies to Rehm. Rehm's testimony does not help
on this point. He testified that he was a temporary employee
at Pennsylvania Power and Light for a year and a half after
starting work there and was not covered under the pension
plan during that time. He started having contributions paid
on his behalf sometime in 1983. Apparently he becomes
vested in the plan after 10 years. In the absence of further
evidence or analysis, I cannot determine whether Rehm's in-
terim pension benefits were the equivalent of those which he
lost due to discrimination. He may never become vested in
the interim plan and he may choose to return to work under
the Respondent's plan. Thus, Respondent has not shown
equivalency and I will not disturb the General Counsel's pen-
sion contribution figure for Frank Rehm.In the cases of Stamets and Rockwell, Respondent arguesthat they earned equivalent pensions while working for in-
terim employers under other Laborer pension programs
which have some kind of reciprocal benefits with Respond-ent's plan. In making its argument, Respondent relies on the
testimony of Business Manager James Andrews. Andrews
was not shown to have had any particular knowledge of or
expertise in Respondent's pension plan or those of other
locals. Moreover, his testimony, in my view, was ambiguous
and therefore unreliable. He testified that there are reciprocal
agreements regarding the pension plans of local Laborers
unions with some involvement of the International. At one
point, he testified that the employee who works under two
different plans gets two checks, one from each plan; at an-
other, he testified that the employee receives one check from
the local to whom he has hours reported. There is no expla-
nation of why or how one plan is considered the plan which
pays the benefits. No documents were provided regarding the
asserted reciprocal agreement. Nor was there any evidence
that the Respondent's plan or the plans of the local plans in
which Stamets and Rockwell earned benefits were part of
this reciprocal arrangement, whatever it was. Indeed, Stamets
testified that he had no idea if his interim pension plan had
a reciprocal arrangement with Respondent's plan. Respond-
ent's attorney conceded that Respondent's plan did not have
reciprocal arrangements with all local plans; the adminis-
trator of the Respondent's pension fund testified to the same
effect although it is not altogether clear whether he was re-
ferring to reciprocal arrangements in the pension plan or the
health and welfare plan. In any event, it is clear that the at-
torney was talking about pension plans when he made his
concession, and it is also clear that the plan administrator did
not support Respondent's position, which is that Stamets and
Rockwell earned pensions in their interim employment which
were equivalent to those they would have earned had they
not been discriminated against. In these circumstances, I can-
not find that any credits earned by these employees in other
Laborers Local plans would have been the equivalent of
those earned under the Respondent's plan. Accordingly, Re-
spondent has not shown that it is entitled to a set off for thepension contributions required to make Stamets and Rock-well whole.In order to shed further light on this issue, Respondent at-tached as Appendices C and D to its brief certain pension
plan data relating to credits for Stamets and Rockwell during
the backpay period. Appendix C appears to be a reproduction
of a portion of Respondent's Exhibit 9, but Appendix D does
not appear to have been submitted into evidence in this pro-
ceeding and is undated. The documents are barely legible
and, standing alone, they have little meaning. At most Ap-
pendix C shows that Rockwell earned some pension credits
in another local's plan; there is nothing to show that that
plan had a reciprocal arrangement with the Respondent's
plan or that the benefits would be the same. Appendix D is
a statement purportedly from an employee of Respondent's
plan stating that Stamets earned pension credits in another
local's plan. Putting aside the propriety of relying on this
document, it is clear to me that Appendix D, a hearsay re-
port, does not show credit in Respondent's plan or any recip-
rocal arrangement which would make Stamet's credits equiv-
alent to those he would have earned under Respondent's
plan. Accordingly, Respondent's reliance on Appendices C
and D to its brief does not advance its cause or provide the
evidence necessary to make a finding of equivalency.Respondent's contention that its backpay liability shouldbe offset by dues supplements allegedly owed to it is com-
pletely without merit. See Teamsters Local 705, 227 NLRB694, 695 (1977).D. Other Contentions as to Individual LiabilityApplication of the General Counsel's approved and rea-sonable formula to the particular discriminatees4yields atotal backpay amount which is composed of a quarterly gross
backpay figure5less quarterly interim earnings for a backpayperiod which differs for each discriminatee.6The contested issues as to individual discriminateesÐasidentified in Respondent's brief and reply briefÐare dis-
cussed below.7Respondent makes several contentions with respect to theend of the backpay period for discriminatees Stamets, Wiest,
and Rockwell. None have merit. Its referral of Stamets and
other discriminatees to certain jobs during the backpay pe-
riod does not toll backpay. The referrals of Stamets in 1982
and 1983 were part of the litigation in the underlying case.
The Board found that Stamets and the others were discrimi-
nated against throughout the period prior to the end of the
underlying hearing and the discrimination would not be
deemed to have ceased until the discriminatees received
proper referrals. Thus, their acceptance of some referrals in 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8This argument is repeated for a number of employees in a number of dif-ferent ways. The short answer to the argument is the matter was decided in
the underlying case and may not be relitigated in the backpay case. See Over-seas Motors, 277 NLRB 552, 553±554 (1985), remanded on other grounds 818F.2d 517 (6th Cir. 1987).9At the hearing Respondent was permitted to amend its answer to allegethat Wiest quit or was released from interim sales jobs in circumstances which
would amount to a willful loss of earnings. The Respondent has abandoned
this argument by not mentioning it in its brief. In any event, there is no record
evidence to support the Respondent's contention. Wiest left those jobs because
his earnings were so low that he reasonably concluded that he was not a sales-
man. See P*I*E Nationwide, 297 NLRB 454 (1989).the absence of any indication that Respondent was halting itsdiscrimination would not toll backpay.8Nor does the acceptance of interim employment act as atoll. Indeed, the Respondent obtains the benefit of such in-
terim employment because the amounts earned act as an off-
set to gross backpay. Contrary to Respondent, neither Wiest
nor Rockwell removed themselves from the labor market by
joining other labor organizations. They did this to obtain
other employment because Respondent had discriminated
against them. Wiest's backpay liability did not end in Sep-
tember 1981 when he became a salesman. He had not re-
ceived any indication that Respondent was ceasing its dis-
crimination against him until September 1985. This is when
his backpay period ended. Rockwell did not receive any such
indication until August 1986 when his backpay period ended.
The General Counsel's determinations as to the end of the
backpay periods for these discriminatees are consistent with
established principles. It is well settled that backpay will
continue to accrue until a valid offer of reinstatement is
made. See Heinrich Motors, 166 NLRB 783, 785±786(1967), enfd. 403 F.2d 145, 150 (2d Cir. 1968).9Respondent also makes several attacks on the GeneralCounsel's backpay figures as to Frank Rehm. First, Respond-
ent claims that its liability ceased when it referred Rehm to
a job in 1981. This matter was part of the underlying dis-
crimination case and may not be relitigated here. Respondent
was discriminating against Rehm throughout the period be-
fore the end of the McInerny hearing in January 1985, as the
Board clearly found. Nor does Rehm's acceptance of interim
employment in a different industry mean that he removed
himself from the labor market. See Fugazy ContinentalCorp., 276 NLRB 1334, 1341 (1985).Respondent also contends that Rehm's backpay periodended when he failed to respond to an April 1985 letter from
Respondent. This contention is without merit. The letter,
which was properly addressed and received, asked that Rehm
call Respondent's office and submit his address and phone
number so that he could be put on an out-of-work list. Rehm
called the office and stated that Respondent already had his
address. The letter was not a ``proper referral'' within the
meaning of the underlying Board Order which would have
ended backpay liability. Nor did it indicate that Respondent
was stopping its discrimination against Rehm. Respondent
had work available at this time. It was referring other em-
ployees. Significantly, several months later, it sent letters to
two other discriminatees, Weist and Fisher, stating explicitly
that there was work available for them. These letters were
deemed sufficient by the General Counsel to comply with the
Board's Order that Respondent make proper referrals to
those employees and the discrimination as to them. Thus,
their backpay was cut off as of the receipt of those letters.Rehm's April 1985 letter is different. It cannot be construedas an end of the discrimination or an offer of a proper refer-
ral. Any ambiguity in this respect must be resolved against
Respondent who violated the Act in the first place. See
Teamsters Local 70 (Nielsen Freight Lines), 265 NLRB 220,224 (1982).Respondent's last point on Rehm is a contention that heshould not be paid $63.30 in medical expenses. The General
Counsel included this in his specification because the ex-
penses were incurred at a time when Rehm was not insured
as he would have been had he been working in Respondent's
jurisdiction and covered under Respondent's health and wel-
fare plan. Respondent objects because no medical bills were
produced or entered into evidence. The only documentary
evidence on this point was three checks paid to Bloomsburg
Hospital. Rehm testified that the payments were for x-rays
and other services performed as a result of injuries to his
daughter in the summer of 1982. Rehm also testified that Re-
spondent's health and welfare plan normally covered these
expenses. Documentary evidence confirms that the plan
would have paid these expenses and that Rehm would have
qualified for such payments had he not been discriminated
against. Rehm searched for the underlying bills but could not
find them. I find Rehm's testimony that this amount was ex-
pended for his daughter's medical expenses honest and reli-
able. The amounts are reasonable under the circumstances
and thus further underlying documentation is not required.
See Best Glass Co., 280 NLRB 1365, 1369 (1986).Respondent's most vigorous attack as to individual liabil-ity is reserved for Garland Walters whose backpay figure is
the greatest of any of the seven discriminatees involved in
this case. Respondent makes a number of contentions with
regard to Walters.Initially, Respondent contends that its liability to Waltersceased in the summer of 1982 when he declined a referral
to a Gettysburg, Pennsylvania job because he lacked trans-
portation to that job. He was apparently called by telephone
the night before the job, located some 5 hours from his
home, was to begin. This matter was the subject of testimony
and litigation in the underlying case. Respondent may not
urge that the incident tolls backpay liability because the
Board essentially found that during this period Respondent
was discriminating against Walters. In any event, the refusal
of one job because of transportation problems does not war-
rant a finding that Walters removed himself from the labor
market. He was still residing in Respondent's jurisdiction and
still being discriminated against. The Gettysburg referral was
on such short notice and at such a distance that it could be
viewed as perfunctory. There was no reason to conclude that
his inability to get to that job under those circumstances
meant that Walters no longer wanted to work in the industry
for reasons apart from Respondent's discrimination against
him. Indeed, Walters credibly testified that he had transpor-
tation and would have gotten to a job had he been properly
referred. He continued to seek referrals until he stopped, ac-
cording to the Board, because he thought it was futile to con-tinue to request referral. Accordingly, Respondent may not
rely upon this one incident to show that Walters removed
himself from the labor market for personal reasons
unconnected with Respondent's discrimination.Respondent also contends that its liability to Waltersceased when Walters moved to Florida in September 41LABORERS LOCAL 158 (WORTHY BROS.)10For the same reasons, Respondent is liable for Walters' moving expenses.See Best Glass, supra. Contrary to Respondent, Walters did not need to docu-ment his moving expenses any more than he did at the hearing. Walters'
uncontradicted testimony about his moving expenses was supported by his in-
come tax return which set forth his moving expenses. The General Counsel,
in his brief, has decreased the amount sought for moving expenses by
$1400.06 from the amount set forth in the specification because he inadvert-
ently had not deducted them from interim earnings. Since this alteration actu-
ally benefits Respondent, I shall amend the specification in this respect.11I have included as an appendix to this decision pertinent quarterly figuresfor each discriminatee which reflect amounts owed to each in accordance with
my findings and conclusions. The appendix is based on exhibits received in
evidence in this case.12If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.1983. This too was at a time prior to the end of thehearing before Judge McInerny and there was some
testimony about the move in the underlying case. The
question in such cases is whether the discriminatee
moved out of the labor market for personal reasons
apart from the discrimination or an attempt to mitigate
backpay by seeking other work. Unless the move was
undertaken for personal reasons, backpay will not be
tolled. See Best Glass Co., supra, 280 NLRB at 1370;Sorenson Lighted Controls, 297 NLRB 282 (1989).Here, it is clear, as Respondent admits in its brief (Br. 77),that Walters left for Florida because there was ``no work
available'' in Pennsylvania. In addition, he was faced with
continued discrimination at the hands of Respondent. Walters
testified that he had work opportunities in Florida, and, in-
deed, he did work in Florida, thus lessening Respondent's
backpay liability by virtue of his interim earnings. Walters
did not move to Florida for personal reasons. He movedthere to find work because Respondent discriminated against
him, it was futile to continue requesting referrals from Re-
spondent and there was no work available in Pennsylvania.
Walters was thus not confined to looking for work in his
former area of employment; he remained in the labor market
by seeking work in Florida. See Best Glass, supra.10The Respondent also contends that its liability to Waltersended when he refused a referral on August 22, 1984, during
a break in his testimony in the underlying hearing. According
to Walters, about 3 p.m. on August 22, 1984, Walters had
a conversation outside the hearing room with Business Man-
ager Joseph Di Geronimo. Di Geronimo told Walters that the
principal contractor for whom he had worked, Holloway, was
returning to the jurisdiction. Walters said that he would not
move back to Pennsylvania just to work for Holloway. Di
Geronimo then said, ``We have other jobs available.'' Wal-
ters then asked if Di Geronimo ``could guarantee'' him ``a
year or two years and help me move my family back.'' Di
Geronimo said that he could not, but he repeated that he had
``jobs available.''The question here is whether the August 1984 incidentamounts to a proper offer of employment which would com-
port with the Board's Order and toll backpay. Further, the
question is whether, in his response to Di Geronimo's offer,
Walters removed himself from the labor market for reasons
other than Respondent's discrimination. I believe that the an-
swer to both questions is yes. I believe that the offer was a
proper referral and indicated an end to Respondent's dis-
crimination against Walters. I also believe that Walters, in
his response, attached a condition to his acceptance of the
offer which was not reasonable in the circumstances and
evinced a desire not to return to the labor marketÐRespond-
ent's work unitÐfor reasons unrelated to the discrimination
against him.Walters indicated that he would not move back to Penn-sylvania from Florida to work for his old employer. He also
said that he would not move back to work for any employer
unless he had a guarantee of 1 or 2 years of work. In view
of the nature of the construction industry and Respondent's
work unit in particular, especially at this time, in mid-1984,
it was not within Respondent's power to guarantee Walters
anything but nondiscriminatory referrals. This is what Di Ge-
ronimo did and I believe his offer was genuine. Respondent
is not an employer; it only has the authority to refer or make
jobs available to employees if jobs are made available to it.
Di Geronimo was making jobs available to Walters. I reject
Walters' subjective, conclusory, and self-serving testimony
that the offer was token or made in an off-hand manner.
Walters did not refer to any objective circumstances from
which he or anyone else could conclude that the offer was
not genuine. He did not take Di Geronimo up on the offer,
but rather attached conditions to his acceptance of it. There
is absolutely no evidence that Di Geronimo meant simply to
inquire as to Walters' availability for employment. He went
further and offered specific workÐas much as a union in the
construction industry with a nonexclusive referral arrange-
ment could possibly offer.Indeed, Di Geronimo's offer of work was the oral equiva-lent of the letters sent by Respondent to some discriminatees
which the General Counsel concedes terminated backpay li-
ability. Thus, in September 1985, Robert Fisher was told,
``[p]lease be informed that we have work available for you''
and was asked to contact a field representative by telephone.
This was deemed to cut off Respondent's backpay liability
to Fisher. It is, of course, clear that an offer of reinstatement
need not be in writing and Di Geronimo's face-to-face offer
was more precise than the letter offer to Fisher and at least
one other offer found by the Board to toll backpay. See
Hickory's Best, 267 NLRB 1274, 1275±1276 (1983) (oraloffer of reinstatement to Sanchez was valid even though
transmitted through an unemployment compensation inter-
viewer).In these circumstances, I find that Respondent's liabilityfor backpay for Walters ceased as of August 22, 1984. I shall
therefore credit Walters with only 58 percent of the amounts
set forth in the third quarter of 1984 for backpay and pension
contributions. This reflects the portion of the quarter wherein
backpay was owed prior to the point when Walters turned
down Di Geronimo's offer.On these findings of fact and conclusions of law and onthe entire record,11I issue the following recommended12ORDERThe Respondent, Heavy and Highway Construction Work-ers Local Union No. 158, its officers, agents, and representa-
tive, shall make whole the named discriminatees by payment
to them of the amounts set forth below opposite their names.
Respondent shall pay net backpay to each discriminatee, less 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13Interest shall be computed in accordance with New Horizons for the Re-tarded, 283 NLRB 1173 (1987). Interest on amounts accrued prior to January1, 1987 shall be computed in accordance with Florida Steel Corp., 231 NLRB651 (1977).tax withholdings required by Federal and state law. Respond-ent shall pay pension fund contributions on behalf of each
discriminatee to the Heavy and Highway Construction Work-
ers, Local 158 Pension Fund with appropriate credit to the
account of the discriminatee. Respondent shall also pay
$63.30 to Frank Rehm for reimbursement of dependent med-
ical expenses and $1,162.17 to Garland Walters for reim-
bursement of necessary moving expenses. Interest shall be
payable on all amounts due until such time as they are
paid.13ClaimantNet Backpay
PensionContributionOtherRobert Fisher$2,638.53$1,507.31
George Miller12,222.01288.22

Frank Rehm7,770.766,368.26$63.30

Gerald Rockwell2,122.94845.83
Donald Stamets13,189.75824.20

Garland Walters30,588.951,706.341,162.17

Kenneth Wiest11,723.09677.20
APPENDIXYr./Qtr.Adjusted HoursGross BackpayInterim EarningsNet BackpayPension Contribution
Robert FischerBackpay Period = 3/24/1981±9/14/19851981
1st16.27$148.20$114.23$33.97$4.07
2d211.492,011.651,485.00526.6559.22

3d211.492,053.521,485.00568.5263.45

4th211.492,053.521,485.00568.5263.45
1982
1st211.492,053.521,903.00150.5263.45
2d211.492,138.541,903.00235.5469.79

3d211.492,180.411,903.00277.4174.02

4th211.492,180.411,903.00277.4174.02
1983
1st156.98
54.942d156.98
59.653d156.98
62.794th156.98
62.791984
1st250.82
100.332d250.82
107.853d250.82
112.874th250.82
112.871985
1st267.38
120.322d267.38
128.343d226.24
113.12Total Backpay$2,638.53Total Pension Contribu-tion$1,507.31Yr./Qtr.AdjustedHoursPension Con-tributionGross BackpayInterim EarningsNet Backpay
Medical Ex-pensesFrank RehmBackpay Period = 3/24/81±5/22/891981
1st28.53$7.13$259.89$165.63$94.26
2d370.87103.843,527.673,527.67

3d370.87111.263,601.101,693.451,907.65
 43LABORERS LOCAL 158 (WORTHY BROS.)Yr./Qtr.AdjustedHoursPension Con-tributionGross BackpayInterim EarningsNet Backpay
Medical Ex-penses4th370.87111.263,601.102,781.10820.00
1982
1st370.87111.26
2d370.87122.393,750.193,213.66536.53$10.00

3d370.87129.803,823.623,374.65448.9753.30

4th370.87129.803,823.623,387.93435.69
1983
1st275.2896.35
2d275.28104.60

3d275.28110.11

4th275.28110.11
1984
1st439.84175.93
2d439.84189.13

3d439.84197.93

4th439.84197.93
1985
1st468.88210.99
2d468.88225.06

3d468.88234.44

4th468.88234.44
1986
1st486.42243.21
2d486.42243.21

3d486.42243.21

4th486.42243.21
1987
1st462.22231.11
2d462.22231.11

3d462.22231.11

4th462.22277.33
1988
1st559.63363.76
2d559.63363.76

3d559.63391.74

4th559.63391.74
Total Backpay & Ex-penses$7,770.76$63.30
Total Pension Contribu-tion$6,368.26
Yr./Qtr.AdjustedHrs.Gross BackpayInterim EarningsNet Backpay
ActualPensionHrs. Cred-itedShortagein PensionHrs.PensionContribut.George MillerBackpay Period = 3/24/81±4/9/841981
1st15.33$139.61$139.6115.23$3.83
2d199.231,895.031,895.03195.333.891.09

3d199.23195.333.891.17

4th199.23195.333.891.17
 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Yr./Qtr.AdjustedHrs.Gross BackpayInterim EarningsNet Backpay
ActualPensionHrs. Cred-itedShortagein PensionHrs.PensionContribut.19821st199.231,934.471,934.4756.00143.2342.97
2d199.232,014.56$416.201,598.3656.00143.2347.27
3d199.232,054.011,542.39511.6256.00143.2350.13

4th199.232,054.01670.151,383.8656.00143.2350.13
1983
1st147.881,524.591,524.5988.7559.1320.70
2d147.881,524.591,524.5988.7559.1322.47

3d147.8888.7559.1323.65

4th147.881,524.59964.76559.8388.7559.1323.65
1984
1st236.282,436.001,374.881,061.12
2d18.17194.68105.7688.92
Total Backpay$12,222.01
Total Pension Contribu-tion$288.22Yr./Qtr.Adjusted Hours
Pension Con-tributionGross BackpayInterim EarningsNet Backpay
Gerald RockwellBackpay Period = 3/24/81±8/22/861981
1st6.84$1.71$62.29$62.29
2d88.8924.89

3d88.8926.67863.07$270.00593.07

4th88.8926.67863.07849.5213.55
1982
1st88.8926.67863.07863.07
2d88.8929.33898.81307.85590.96

3d88.8931.11

4th88.8931.11
1983
1st65.9823.09
2d65.9825.07

3d65.9826.39

4th65.9826.39
1984
1st105.4242.17
2d105.4245.33

3d105.4247.44

4th105.4247.44
1985
1st112.3850.57
2d112.3853.94

3d112.3856.19

4th112.3856.19
1986
1st116.5858.29
2d116.5858.29

3d61.8230.91
 45LABORERS LOCAL 158 (WORTHY BROS.)Yr./Qtr.Adjusted Hours
Pension Con-tributionGross BackpayInterim EarningsNet Backpay
Total Backpay$2,122.94Total Pension Contribu-tion$845.83
Yr./Qtr.Adj. HoursGross BackpayInterim EarningsNet Backpay
ActualPensionHrs.Cred-itedShortagein PensionHrs.PensionContrib.Donald StametsBackpay Period = 3/24/81±6/4/841981
1st20.16
20.16$5.04
2d262.06
262.0673.38
3d262.06
262.0678.62
4th262.06
262.0678.62
1982
1st262.06$2,544.58$753.73$1,790.8541221.0666.32
2d262.062,649.93753.731,896.2041221.0672.95

3d262.062,701.812,712.6341221.0677.37

4th262.062,701.81753.731,948.0641221.0677.37
1983
1st194.512,005.42878.851,126.572192.5167.38
2d194.512,005.42878.851,126.572192.5173.15

3d194.512,005.42878.851,126.572192.5177.01

4th194.512,005.42878.851,126.572192.5177.01
1984
1st310.793,204.271,535.361,668.91
2d239.082,560.491,181.041,379.45
Total Backpay$13,189.75
Total Pension Contribu-tion$824.20Yr./Qtr.AdjustedHoursGross BackpayInterim EarningsNet BackpayMoving ExpensesPension Contrib.
Garland WaltersBackpay Period = 3/24/81±8/22/841981
1st28.17$256.67$256.67$7.04
2d366.273,483.94$267.363,216.58102.55

3d366.273,556.463,556.46109.88

4th366.273,556.462,195.001,361.46109.88
19821st366.273,556.462,372.341,184.12109.88
2d366.27
120.873d366.273,776.221,901.251,874.97128.19

4th366.273,776.22633.753,142.47128.19
1983
1st271.862,802.902,802.9095.15
 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Yr./Qtr.AdjustedHoursGross BackpayInterim EarningsNet BackpayMoving ExpensesPension Contrib.
2d271.862,802.90138.772,664.13103.31
3d271.862,802.9097.152,705.75$97.15108.75

4th271.862,802.901,494.751,308.151,065.02108.75
1984
1st434.384,478.48808.253,670.23173.75
2d434.384,653.112,884.001,769.10186.78

3d434.384,739.112,884.00*1,075.96*113.37
Total Backpay & Ex-penses$30,588.95$1,162.17
Total Pension Contribu-tion$1,706.34*This represents 58% of third quarter figures.Yr./Qtr.Adjusted HoursGross BackpayInterim EarningsNet BackpayPension Contribution
Kenneth WiestBackpay Period = 3/24/81±9/13/851981
1st7.31$66.58$26.58$40.00$1.83
2d95.02903.78345.50558.2826.60

3d95.02922.60345.50577.1028.50

4th95.02922.60345.50577.1028.50
1982
1st95.02922.60756.63165.9728.50
2d95.02960.79756.63204.1631.35

3d95.02979.60756.63222.9733.26

4th95.02979.60756.63222.9733.26
1983
1st70.53727.11437.06290.0524.68
2d70.53727.11437.06290.0526.80

3d70.53727.11437.06290.0528.21

4th70.53727.11437.06290.0528.21
1984
1st112.691,161.78170.44991.3445.07
2d112.691,207.08170.441,036.6448.45

3d112.691,229.39170.441,058.9550.71

4th112.691,229.39170.441,058.9550.71
1985
1st120.131,310.561,310.5654.06
2d120.131,362.881,362.8857.66

3d101.641,174.991,174.9950.82
Total Backpay$11,723.09Total Pension Contribu-tion$677.20